EXHIBIT 10.5


 
 
 
graphic2 [graphic2.jpg]
 
570 Lexington Avenue
22nd Floor
New York, NY  10022
 
Phone:  516.578.0597
SignalPointCommunications.com
 
 
CONSULTING AGREEMENT
 


This Consulting Agreement (this "Agreement") is entered into on March 24th, 2015
between Signal Point Holdings Corp., a Delaware corporation (the "Company"), and
SAB Management LLC (the "Consultant").
 
WHEREAS, the Company desires to obtain the benefit of the Consultant's knowledge
and experience by retaining the Consultant, and the Consultant desires to accept
such position, for the term and upon the other conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:
 
1.     EFFECTIVE DATE AND CONSULTING TERM: This Agreement shall be effective on
the date first written above (the "Effective Date"). The Consultant shall
commence rendering his consulting services hereunder on the later of March 24,
2015 or the Closing of the merger with Roomlinx and shall continue to render
such services for a five-year (5) term expiring on April 1, 2020 (the
"Consulting  Term"),  unless  the Consulting  Term  shall  be
earlier  terminated  in accordance with Section 7 or 8 below. Each twelve-month
period during the Consulting Term that commences on April 1 and ends on March
31st of the following year shall be referred to herein as a "Year".
 
2.     POSITION AND DUTIES: During the Consulting Term, the Consultant shall, at
the request of the Company's Chairman of the Board, Chief Executive Officer or
Board of Directors and Series B Share Holders, as the case may be, render
consulting services to the Company relating to strategic planning, product
development and general business and financial matters. During each Year of the
Consulting Term, the Consultant shall not be required to devote more than 2000
hours to the rendering of his consulting services hereunder.  Services to be
rendered by the Consultant shall be performed in majority by Andrew Bressman,
unless otherwise agreed to.
 
3.     LOCATION: The Consultant's consulting services shall be rendered at the
Company's principal executive offices or at any other mutually agreeable
location. The Company shall be required to provide the Consultant with office
space or secretarial or other support services in connection with his rendering
of consulting services hereunder.
 
4.     COMPENSATION: The Consultant shall be compensated by the Company as
follows:

a.     Consulting Fees: During the Consulting Term, the Consultant will be paid
the sum of $425,000 per Year of the Consulting Term, the Consultant's fees shall
be payable bi-monthly in equal installments. The Consultant will be responsible
for any and all taxes and indemnifies the company of any failure to pay such
taxes by the consultant. In the event of any default (a Default will be a delay
of 10 or more days in payment) by the Company the amount due and owing will
accrue interest at the rate of sixteen (16%) percent per annum and the Company
waives any and all defenses including, but not limited to, usury.
 
b.     Expenses: During the Consulting Term, the Company shall reimburse the
Consultant for all business expenses reasonably incurred by the Consultant in
the performance of his consulting services hereunder as requested by the
Chairman of the Board, Chief Executive Officer or Board of Directors, as the
case may be, upon submission to the Company of appropriate documentation in
respect of such expenses and approval by the Chief Executive Officer or Chief
Operating Officer or Chief Financial Officer .
 
5.      INDEPENDENT CONTRACTOR: During the Consulting Term, the Consultant shall
be an independent contractor and may also be employee of the Company. However,
regardless of services that maybe provided as an employee, the Consultant shall
be responsible for payment of all taxes for remuneration received under this
Consulting Agreement, including Federal and State income tax, Social Security
tax, Unemployment Insurance tax, and any other taxes or business license fees as
required.
 
6.      EFFORTS: The Consultant shall devote reasonable efforts and attention in
rendering his services hereunder.
 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
 

 
7.     VOLUNTARY TERMINATION:  The Consultant may voluntarily terminate  his
consultancy for any reason upon providing the Company with 30 days' prior
written notice. In the event Consultant voluntarily terminates his consultancy
with the Company, the Consultant shall be entitled to no compensation from the
Company other than in respect of (x) any monthly installment of consulting fees
earned, but not yet paid as of the effective date of his termination and (y) the
reimbursement of his expenses in accordance with Section 4(b).
 
8.     OTHER TERMINATION:  The Consultant's consultancy may be terminated by the
Company in the event of the Consultant's death or disability (as defined below)
or for cause (as defined below). Upon any termination under this Section 8, the
Consultant shall be entitled to no compensation from the Company other than in
respect of (x) any monthly installment of consulting fees earned, but not yet
paid as of the effective date of his termination and (y) the reimbursement of
his expenses in accordance with Section 4(b) above. For purposes of this
Agreement, (a)  "disability" means the Consultant's inability
to  perform  services  for  any consecutive 120-day period as a result of a
physical and/or mental impairment and (b) "for cause" means a termination of the
Consultant's  consultancy by the Company for any of the following reasons: (i)
the Consultant’s willful and continued refusal to perform any duty reasonably
assigned to him in accordance with the provisions of this Agreement; (ii) any
breach of this Agreement by the Consultant, which if curable, is not cured
within twenty (20) days following written notice from the Company to the
Consultant of such breach; and (iii) The Series B holder can terminate this
agreement on 30 day’s prior written notice in which case Consultant will be
entitled to One Year’s Consulting fee set forth in Section 4(a) above, payable
in 12 equal monthly payments.
 
9.     NON-SOLICITATION: During the period from the Effective Date through the
end of the Consulting Term  and for a twelve  month  period  thereafter, or
from  the earlier  date  of termination, the Consultant will not, directly or
indirectly, recruit, induce or otherwise attempt to persuade any person who is
now, or who subsequently becomes an employee, sales representative or
consultant  of the Company  to terminate  his or her relationship with the
Company.
 
10.   CONFIDENTIALITY: The Consultant shall not, commencing on the Effective
Date and at all times  thereafter, directly or indirectly, communicate or
divulge to, or use for the Consultant's own benefit or for the benefit of any
other person, or entity, any of the Company's trade secrets, proprietary data
and confidential information (including, without limitation,
nonpublic  information  pertaining  to or derived  from (i) meetings  or
deliberations of the Company's Board of Directors (or any committee thereof) and
(ii) discussions with any officer or employee or former officer or employee of
the Company, member or former member of the Company's Board of Directors or any
current of former agent or attorney of the Company) communicated to or otherwise
learned or acquired by the Consultant in the course of his service hereunder or
in the course of his service on the Company's Board of Directors.
 
11.   LEGAL FEES: In the event of any Litigation, Investigation or other matter
naming Andrew Bressman or SAB Management; the Company will pay 100% of Andrew
Bressman’s and or SAB Managements legal fees with an attorney of his/their
choice.
 
12.   MUTUAL RELEASE: The Consultant on behalf of himself and his successors,
assigns and heirs and on behalf of each person or entity claiming through any of
them, and the Company, on behalf of itself and its affiliates, their respective
successors and assigns and each person or entity claiming through any of them,
hereby forever relieves, releases and discharges the other (and
as  applicable,  any  released  party's  successors,  predecessors,  assigns,  heirs,  agents,
directors, officers and employees) from any and all claims, debts, liabilities,
demands, obligations,  actions, or causes of action, whether arising out of acts
or omissions occurring before the execution of this Agreement, whether known or
unknown, apparent or concealed; provided,  however,  that nothing  herein shall
be deemed  to release (i) the Company  or the Consultant in connection with
their respective rights and obligations under this Agreement (ii) the
Consultant's rights to indemnification or reimbursement under the Company's
by-laws, articles of incorporation, directors and officers liability insurance
policies or indemnification agreements and (iii) the Consultant's rights to
reimbursement of expenses incurred in respect of his service on the Company's
Board of Directors.
 
The Consultant and the Company waive any rights to the full extent that they may
lawfully waive such rights pertaining to this release, and affirm that they are
releasing all known and unknown claims that they have or may have against any of
the parties referred to in this Section.
 
13.    DISPUTE RESOLUTION:
 
In the event of any dispute or claim relating to or arising out of the
Consultant's relationship with the Company, this Agreement, or the termination
of the consultancy with the Company for any reason (including, but not limited
to, any claims of breach of contract, wrongful termination or age, disability or
other discrimination), any dispute or claim shall  be fully, finally   and
exclusively resolved by binding arbitration conducted by the American
Arbitration Association in Manhattan, New York. The Consultant and the Company
hereby knowingly and willingly waive their respective rights to have any such
disputes  or claims tried by a judge or jury. Notwithstanding the foregoing,
this arbitration provision shall not apply to any disputes or claims relating to
or arising out of (i) the actual or alleged misuse or misappropriation of the
Company's property, including, but not limited to, its trade secrets or
proprietary information or (ii) the Consultant's actual or alleged breach of
Sections 9 and 10 above.
 
14.      SEVERABILITY: The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 

 
15.       ASSIGNMENT: This Agreement may not be assigned by either party hereto
without the prior written consent of the other party, except that the Company
may assign this Agreement to a corporation succeeding to substantially all the
assets or business of the Company whether by merger, consolidation, acquisition,
or otherwise.
 
16.       ENTIRE AGREEMENT: This Agreement constitutes the entire agreement
between Consultant and the Company regarding the terms and conditions hereof,
and supersedes all prior negotiations, representations or agreements between
Consultant and the Company regarding the Consultant's consultancy, whether
written or oral.
 
17.      MODIFICATION: This Agreement may only be modified or amended by a
supplemental written agreement signed by Consultant and an authorized officer of
the Company.
 
18.           COMPANY: The term "Company" as used in this Agreement means and
includes not only Signal Point Holdings Corp, but also any subsidiary, parent or
affiliated corporation of Signal Point Holdings Corp, its assignees and
successors.
 
19.           EACH PARTY THE DRAFTER: This Agreement and the provisions
contained in it shall not be construed or interpreted for or against any party
to this Agreement because that party drafted or caused that party's legal
representative to draft any of its provisions.
 
20.           GOVERNING LAW: This Agreement shall be interpreted  in
accordance  with and governed  by the laws of the State of New York
without  reference  to the conflict  of laws principles thereof or of any other
jurisdiction.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.
 
Signal Point Holdings Corp.
 
 
 
 
By:  /s/  Robert P.
DePalo                                                                    
  Robert P. DePalo Sr.
  CEO


Consultant






/s/         Andrew
Bressman                                                                    
              Andrew Bressman
 
 
 
 
 

 
- 3 -

--------------------------------------------------------------------------------

 
